Citation Nr: 0729942	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for 
painful joints due to undiagnosed illness.

2.  Entitlement to a rating greater than 10 percent for loss 
of concentration due to undiagnosed illness.

3.  Entitlement to an increased rating for Barrett's 
esophagus and hiatal hernia (previously evaluated as nausea 
due to undiagnosed illness), evaluated as 10 percent 
disabling for the period from August 23, 2003 to October 31, 
2004, and as noncompensable for the period from November 1, 
2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and a friend


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1981 to June 1983 
and from May 1986 to July 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 2005, the veteran, his brother, and a friend 
testified during a hearing at the RO before the undersigned.  
A transcript of that hearing is of record.

In November 2005, the Board remanded these claims for 
additional development.  After completing the requested 
action, the Appeals Management Center (AMC) continued the 
denials of the claims, as reflected in a December 2006 
supplemental statement of the case (SSOC), and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran is receiving the maximum possible schedular 
rating for his service-connected painful joints due to 
undiagnosed illness, and he is not entitled to a higher 
rating based on additionally disabling functional loss due to 
pain and related factors.

2.  The objective medical evidence of record further 
demonstrates that the veteran's service-connected joint 
disability limits the type of work he may do, but there is no 
indication in the evidence of record that he has been 
hospitalized due to the joint disability, and the record does 
not reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate him for his service-connected 
joint disability.

3.  The objective and probative medical evidence of record is 
at least evenly balanced as to whether the veteran's service-
connected loss of concentration due to undiagnosed illness is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss.

4.  The objective and competent medical evidence of record 
reflects that the veteran's gastrointestinal symptomatology 
is not due to an undiagnosed illness, but is, rather, due to 
his Barrett's esophagus and hiatal hernia or his alcohol 
consumption.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
painful joints due to undiagnosed illness are not met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.3, 4.7, 4.20, 
4.71a, Diagnostic Codes 8850-5025 (2007).
 
2.  Resolving doubt in the veteran's favor, the schedular 
criteria for a 30 percent rating, but no more, for loss of 
concentration due to undiagnosed illness, have been met. 38 
U.S.C.A. §§ 1155, 5103-5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.3, 4.7, 4.20, 
4.130, Diagnostic Codes 8894-9400 (2007).

3.  The schedular criteria for a disability rating for 
Barrett's esophagus and hiatal hernia (previously evaluated 
as nausea due to undiagnosed illness), greater than 10 
percent disabling from August 23, 2003 to October 31, 2004, 
and a compensable rating for the period from November 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 8873-7301, 
7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Considering the relevant case law, statutes, and regulations, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), that 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.  Id. In the December 2006 
SSOC, the AMC provided the veteran with notice consistent 
with the Court's holding in Dingess.  Thereafter, the veteran 
and his representative had the opportunity to reply.  There 
is no prejudice to the veteran by such late notification.  As 
set forth herein, no additional notice or development is 
indicated with regard to the veteran's claims.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The RO provided VCAA notification in its January and March 
2004 letters to the veteran, prior to the July 2004 rating, 
and the AMC provided such notification in its March 2006 
letter to the veteran.  Although the March 2006 notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims. For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

The January 2004 letter told the veteran that to establish 
entitlement to an increased rating for a service-connected 
disability, the evidence had to show that the service-
connected disability had gotten worse.  The January and March 
2004 letters also explained the respective responsibilities 
of VA and the veteran in obtaining additional evidence.  Both 
letters told the veteran that the RO still needed additional 
evidence, and in the March 2004 letter, the RO said: "Tell 
us if you know of any additional evidence you would like us 
to consider for the condition(s) addressed by this claim."  
The March 2006 letter also explained that to establish 
entitlement to an increased rating, the veteran had to show 
that his disabilities had gotten worse, and explained the 
respective responsibilities of VA and the veteran in 
obtaining additional evidence in support of his claims.  In 
addition, the AMC wrote: "If there is any other evidence and 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." 

The veteran responded to the RO's communications with 
additional evidence and argument, and, in a January 2007 
signed statement, he said that he had no other information or 
evidence to submit.  Thus, any omissions in the pre-
adjudication notice were cured (or rendered harmless).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO 
and AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Moreover, pursuant to the Board's November 2005 remand, the 
veteran was afforded VA examinations as to the nature and 
severity of the disabilities for which he is claiming 
increased ratings.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, that would 
need to be obtained for a fair disposition of this appeal.  
The RO thus complied with the VCAA's duty to assist 
provisions and their implementing regulations, and any 
failure by the RO or AMC in the timing or the language of 
VCAA notice constituted harmless error.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

II. Factual Background and Analysis

The veteran's claim for increased ratings was received by the 
RO in August 2003.

A. Applicable Legal Principles

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.10 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  While the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for service-
connected disability, where, as here, entitlement to 
compensation has already been established, is the present 
level of disability. Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not give 
past medical reports precedence over the current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B. Increased Rating for Painful Joints due to Undiagnosed 
Illness.

The veteran's service-connected painful joints due to 
undiagnosed illness are rated under Diagnostic Code (DC) 
8850-5025.  Under this hyphenated rating code, DC 8850 
signals an undiagnosed illness for a Persian Gulf War veteran 
most analogous to one of the musculoskeletal diseases found 
in VA's Rating Schedule.  This evaluation is in accordance 
with M21- 1MR, Part IV, Subpart ii, Chapter 2, Section D 
(December 21, 2005).  Diagnostic Code 8850 denotes an 
undiagnosed illness involving the musculoskeletal system, but 
contains no rating criteria.  Id.  Under DC 5025, 
fibromyalgia is rated based on the following symptoms: with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's like symptoms.  38 C.F.R. § 4.71a, DC 
5025.  A 10 percent rating is warranted for symptoms that 
require continuous medication for control.  Id. A 20 percent 
rating is warranted for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one third of the time.  Id.  A 40 percent rating is 
warranted for symptoms that are constant, or nearly so, and 
refractive to therapy.  Id.

Since the 40 percent evaluation already assigned for the 
veteran's service-connected joint disability is the maximum 
rating possible under the criteria of DC 5025, the claim for 
a higher schedular rating pursuant to these criteria must be 
denied.  38 C.F.R. § 4.71a.

The Board recognizes, however, that the Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that, where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2006).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The July 2004 VA examination report reflects that there was 
no swelling or deformity of any of the joints of the 
veteran's hands, the elbows, or the shoulders.  The veteran 
indicated at the beginning of the examination that he did not 
have any pain, but he felt a little pain in the shoulders, 
bilaterally, when abduction was to around 90 degrees.  
Abduction of the shoulder was to 170 degrees; otherwise, all 
of the other ranges of motion were within normal limits and 
not painful.  Parenthetically, the Board notes that normal 
ranges of shoulder motion are: forward elevation (flexion) 
from zero to 180 degrees; abduction from zero to 180 degrees; 
and internal and external rotation to 90 degrees).  Normal 
range of elbow motion is 0 degrees extension to 145 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate I (2007).  As to the 
elbows, there was no evidence of painful motion, edema, 
effusion, instability, or weakness, but there was mild 
tenderness of the olecranon bursa bilaterally.  Repetitive 
motion did cause an increase in pain, and that mildly 
decreased the range of motion.  The hands were not swollen, 
deformed, red, or tender, but there was tenderness on 
palpation of the hands bilaterally.  The veteran was able to 
approximate all of the fingers of the right hand to the thumb 
and could do so with the left hand, although he had mild 
difficulty with the left ring and little fingers.  As to the 
wrists, there was no evidence of swelling, redness, or 
effusion, but repetitive motion did cause an increase in 
pain, which decreased the range of motion of his hand.  
Results of x-rays taken at the time were unremarkable.  The 
impression was of arthralgias of shoulder, elbow, and 
bilateral hands with limitation of function because of pain, 
mild to moderate.

During the August 2006 VA examination, the veteran complained 
of worsened pain and fatigue in his shoulders, elbows, and 
both thumbs since the 2004 VA examination.  There was again 
no evidence of swelling or deformity of any of the joints of 
the hands, the elbows, or the shoulders.  There was some pain 
in both shoulders, but no muscle atrophy or laxity.  Active 
range of motion of the bilateral shoulders was from 0 to 150 
degrees forward flexion with pain at 90 degrees abduction 
from 0 to 150 degrees with pain at 90 degrees, and external 
rotation of from 0 to 60 degrees, with pain at 60 degrees, 
internal rotation of 0 to 70 degrees with pain at 70 degrees.  
With repetition of movement, there was no change in function 
noted.  

As to the elbows, there was tenderness and normal range of 
motion of the right elbow and range of motion of the left 
elbow was near normal at 0 to 140 degrees.  There was no 
change in function with repetition of motion, and no 
swelling, erythema, or increased warmth of either elbow.  
Motor strength was 5/5 and there was no laxity.  The 
veteran's hands were not swollen, deformed, red, or tender.  
There was tenderness to palpation of the hands around the MCP 
joints of both thumbs, but range of motion was within normal 
limits.  The veteran could approximate all fingers of both 
hands to the thumbs, with mild difficulty opposing the left 
fifth finger to the thumb, but he was able to do the latter.  
There was no redness or effusion, and repetitive motion did 
not cause any increase in pain or further decrease the range 
of motion of the hands.  The impression was of pain, 
weakness, stiffness, fatigability, and lack of endurance of 
the bilateral thumbs, and pain to palpation on exam, full 
range of motion with complaints of pain.  There was also 
degenerative joint disease of the bilateral elbows and 
shoulders with no flare-ups and no change in function with 
repetition.

The above examination findings reflect that only some of the 
DeLuca factors were present as to some of the joints on the 
two most recent VA orthopedic examinations, but that range of 
motion was mostly normal or near normal for all of the 
joints, and that there was only mild to moderate limitation 
of function due to factors such as pain.  Given the 
relatively minor functional limitation due to these factors 
with regard to his painful joints due to an undiagnosed 
illness (as opposed to the diagnosed disability of 
degenerative joint disease of the shoulders and elbows), the 
Board finds that a higher rating is not warranted based on 
the DeLuca factors.

Thus, in view of the fact that the veteran is in receipt of 
the maximum schedular rating available for his service- 
connected joint disability, the Board has considered whether 
the veteran's disability presents such an exceptional or 
unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected joint 
disability. The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that he has been hospitalized for 
the service-connected joint disability.

With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that his work time is currently limited 
to approximately 4 hours a day at his bait shop but, in 
September 2006, during his VA examination, said his inability 
to work was due to a combination of factors, including a tic, 
memory and concentration difficulty, and general chronic 
pain.  However, although VA examiners and treating physicians 
have indicated that the service-connected joint disorder may 
limit the type of work the veteran can do, the Board 
concludes that the evidence does not support a finding that 
he is restricted from all types of work.  The veteran's 
current rating of 40 percent already contemplates a 
significant degree of industrial impairment.

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The adverse occupational impact of 
the veteran's service-connected joint disability is 
contemplated in the 40 percent rating now in effect.  
Therefore, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired). Therefore, referral of 
this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
88, 94-96 (1996).

As such, the Board finds that the preponderance of the 
objective evidence of record is against the veteran's claim 
for a rating in excess of 40 percent for his service- painful 
joints due to an undiagnosed illness.  The evidence is not so 
evenly balanced as to raise reasonable doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).

C. Increased Rating for Loss of Concentration

The veteran's service-connected loss of concentration due to 
undiagnosed illness is rated under DC 8894-9400.  Under this 
hyphenated rating code, DC 8894 signals an undiagnosed 
illness for a Persian Gulf War veteran most analogous to one 
of the psychoneurotic diseases found in VA's Rating Schedule.  
This evaluation is in accordance with M21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section D (December 21, 2005).  
Diagnostic Code 8894 denotes an undiagnosed illness involving 
psychoneurotic symptoms, but contains no rating criteria.  
Id.  Under the current schedular criteria, DC 9400 (for 
generalized anxiety disorder), is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130 (2006).

Under the general rating formula, occupational and social 
impairment with occasional transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  Id. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Id.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

Giving the veteran the benefit of the doubt, and upon review 
of the probative medical evidence of record, the Board finds 
that the evidence is at least evenly balanced as to whether 
he is entitled to a rating of 30 percent, but no higher, for 
his service-connected loss of concentration due to 
undiagnosed illness.

During the July 2004 VA psychological examination, it was 
noted that the veteran owned a bait shop previously owned by 
his father.  He had not lost any time at work in the last 
year.  On examination, the veteran was causally and 
appropriately dressed.  He was oriented and his mood was 
within normal limits.  The veteran showed some deficit in his 
short term memory but none in his long term memory.  There 
was no evidence of a thought disorder, no hallucinations, no 
suicidal or homicidal ideation or intent, verbal analysis and 
abstract thinking were good, and there was no indication of 
any in cognitive functioning that would impact on his work or 
social capacities.  The examiner concluded that the veteran's 
undiagnosed psychoneurotic disorder had progressed slightly 
since his previous VA examination.

During the September 2006 VA psychiatric examination, the 
veteran complained of decreased concentration and memory.  He 
still owned a bait shop but was limited to working about 4 
hours a day.  His reduced work day was due to several 
factors, including embarrassment over a tic, the decreased 
quality of his work due to his concentration and memory 
problems, chronic pain, and nausea.  The veteran's 
contentions were supported by his female friend who 
accompanied him to the evaluation and was described as a good 
secondary source of information.  

The veteran had reasonably good short term memory, some 
difficulty registering information, no thought disorder, 
circumlocution, hallucinations, delusions, suicidal or 
homicidal ideation, adequate verbal analysis skills, 
acceptable level of verbal abstracting skills, and was able 
to maintain personal hygiene and carry out the basic 
activities of daily living.  The diagnosis was of a mild 
generalized anxiety disorder accompanied by panic attacks 
that occur about once per week.  The VA examiner opined that 
the loss of concentration produced a moderate degree of 
dysfunction in social and occupational ability.

The above evidence reflects that the veteran's loss of 
concentration has resulted in an overall occupational and 
social impairment similar to that described in the criteria 
for a 30 percent rating, with occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but generally satisfactory overall 
functioning with routine behavior, self-care, and normal 
conversation.  The specific symptoms are more similar to 
those in the 30 percent criteria than either the 10 percent 
or 50 percent criteria.  For example, the veteran's panic 
attacks have occurred about once per week, as indicated in 
the 30 percent criteria rather than more frequently as 
described in the 50 percent criteria; he has had mild short 
term memory loss, as described in the 30 percent criteria 
rather than the more significant impairment in short and long 
term memory indicated in the 50 percent criteria; and he has 
had the anxiety and depression described in the 30 percent 
criteria rather than the problematic speech, impaired 
judgment or abstract thinking, or disturbances of mood and 
motivation described in the 50 percent criteria.

The 30 percent rating is also supported by the veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness". Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. (1994) 
(DSM-IV).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  The veteran's GAF score at the July 
2004 VA examination was 74, while his GAF score on the 
September 2006 VA examination was 59.  A GAF score of 51 to 
60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  A GAF score of 61 to 70 
denotes mild symptoms o some difficulty in social and 
occupational functioning.  A GAF score of 71 to 80 denotes 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, or no more 
than slight social and occupational functioning.  Id.  Thus, 
the GAF scores assigned by the 2004 and 2006 VA examiners 
reflect that the veteran's symptoms have increased in 
severity, from mild or transient to moderate symptoms, 
warranting a 30 percent rating, but not to the more serious 
symptoms warranting a 50 percent rating.

In sum, there is at least as much evidence indicating that 
the veteran's symptoms more nearly approximate those in the 
30 percent criteria than the 10 percent criteria, and the 
preponderance of the evidence reflects that these symptoms do 
not more nearly approximate those in the 50 percent criteria.  
With all reasonable doubt resolved in favor of the veteran, 
he is therefore entitled to a rating of 30 percent, but no 
higher, for his loss of concentration due to undiagnosed 
illness.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3, 4.7 (2007). 

D.  Increased Rating for Barrett's Esophagus and Hiatal 
Hernia

The veteran's service-connected nausea due to undiagnosed 
illness (now characterized as Barrett's esophagus and hiatal 
hernia) was rated as 10 percent disabling under DC 8873-7301.  
Under this hyphenated rating code, DC 8873 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the lower digestive system diseases found 
in VA's Rating Schedule.  This evaluation is in accordance 
with M21-1MR, Part IV, Subpart ii, Chapter 2, Section D 
(December 21, 2005).  Diagnostic Code 8873 denotes an 
undiagnosed illness involving the lower digestive system, but 
contains no rating criteria.  Id.  DC 7301 applies to 
adhesions of the peritoneum.  In July 2004, the veteran's 
disability was evaluated under DC 7346 and assigned a 
noncompensable evaluation effective from November 1, 2004. 

38 C.F.R. § 4.114 provides that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined and a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture.

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild adhesions; a 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension; a 
30 percent evaluation is warranted for "moderately severe" 
adhesions with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain; a 50 percent evaluation is warranted for 
"severe" adhesions with definite partial obstruction shown by 
X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. 4.114, Diagnostic Code 7301.

Pursuant to DC 7346 (for rating hiatal hernia), a 60 percent 
rating is assigned when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted where the disorder is manifest by 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  38 C.F.R. § 4.114, DC 7346.

A VA treatment note of the veteran's May 2004 hospitalization 
reflects his admission for epigastric pain, vomiting, and 
related symptoms, with an admission diagnosis of upper versus 
lower gastrointestinal bleed.  The discharge diagnosis was 
Barrett's esophagus.  

Similarly, with regard to the veteran's service-connected 
disability, then characterized as nausea due to undiagnosed 
illness, the July 2004 VA examination report includes a 
diagnosis of Barrett's esophagus and hiatal hernia, post 
gastrointestinal bleed and anemia.  At that time, the veteran 
complained of constant nausea and abdominal pain with 
vomiting.  It was noted that he used to drink a 6-pack of 
beer daily.  The examination report indicates that in May 
2004, the veteran had severe abdominal pain, vomited blood, 
and was hospitalized for treatment of an upper 
gastrointestinal bleed.  On examination, he was 72 inches 
tall, and weighed 157 pounds.

The Board's November 2005 remand as to this issue instructed 
the RO to afford the veteran a VA gastrointestinal 
examination to determine the current severity of his service-
connected nausea due to undiagnosed illness.  On the 
September 2006 VA examination, the diagnosis was again 
Barrett's esophagus and hiatal hernia, along with 
erythematous gastropathy.  

The August 2006 VA examination report includes the veteran's 
history of constant nausea and abdominal pain with vomiting 
that worsened since 2004, with no problem swallowing.  He 
took prescribed medication for abdominal pain and nausea.  It 
was noted that in May 2004, the veteran experienced a 
gastrointestinal bleed and alcohol withdrawal.  He had low 
platelets and albumin also attributed to alcohol use.  Tests 
at that time showed Barrett's esophagus with hiatal hernia 
but no evidence of any ulcerations in the duodenum or 
bleeding from any site at the time the test was performed.  
The veteran denied having diarrhea or constipation.  He 
weighed 151 pounds.  The VA examiner noted that the veteran 
was positive for the smell of alcohol on his breath during 
the mid day examination and said that he had two cans of beer 
that day.  On examination, there were prominent veins over 
the abdomen.  There was no swelling or ascites.  Bowel sounds 
were active and there was mild diffuse abdominal tenderness 
with no rebound or guarding.  It was noted that laboratory 
tests performed in December 2005 showed normal hemoglobin and 
hematocrit.
 
The VA examiner said that Barrett's esophagus is a 
consequence of gastroesophageal reflux disease (GERD) with 
most patients having a long history reflux symptoms such as 
heartburn, regurgitation, and dysphagia.  The examiner noted, 
however, that one-third of Barrett's esophagus patients, such 
as the veteran, report minimal or no symptoms of GERD.  The 
examiner also noted that the veteran's hiatal hernia may have 
caused the retardation of esophageal acid clearance leading 
to the Barrett's esophagus, and that the veteran had reported 
significant alcohol use on this and prior examinations.  The 
VA examiner opined that the veteran's nausea and vomiting 
were more likely than not secondary to gastritis from the 
veteran's continued use of alcohol.

Based on the above, the preponderance of the evidence 
reflects that the veteran's nausea is not due to an 
undiagnosed illness but is, rather, related either to the 
diagnosed illness of Barrett's esophagus, or to his alcohol 
use.  In either event, and as the RO correctly concluded in 
its July 2004 rating decision, the appropriate rating for the 
disability causing the veteran's nausea is not a 10 percent 
rating for disability due to undiagnosed illness but, rather, 
a rating pursuant to the diagnostic code applicable to hiatal 
hernia, DC 7346.  However, because there is no objective 
medical evidence of, or claim that, the veteran's Barrett's 
esophagus or hiatal hernia is related to a diagnosed 
disability in service, the veteran is not entitled to a 
compensable rating for his current Barrett's esophagus and 
hiatal hernia. 

In its July 2004 rating decision, the RO, therefore, assigned 
a noncompensable rating effective November 1, 2004, the last 
day of a month in which the 60-day period from the date of 
notification of the July 2004 rating decision.

Moreover, in September 2006, the VA examiner opined that the 
veteran's nausea and gastritis were more likely than not 
secondary to gastritis from his continued use of alcohol, for 
which service connection is not in effect and a compensable 
evaluation not warranted.

The Board notes that, while the veteran claimed at his Board 
hearing that his gastrointestinal symptoms were not related 
to his Barrett's esophagus (p. 27), as a layperson he is not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his gastrointestinal symptoms, and his statements 
in this regard therefore have no probative value.

In sum, the preponderance of the evidence reflects that the 
veteran's nausea is not due to an undiagnosed illness but is, 
rather, due either to his Barrett's esophagus and hiatal 
hernia, which are not related to service, or his post-service 
use of alcohol.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an increased 
rating for Barrett's esophagus and hiatal hernia (previously 
evaluated as nausea due to undiagnosed illness), evaluated as 
10 percent disabling for the period from August 23, 2003 to 
October 31, 2004, and as noncompensable for the period from 
November 1, 2004, must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

E. Extraschedular Considerations

In addition, the evidence does not reflect that the veteran's 
service-connected concentration and gastrointestinal 
disabilities present such an unusual or exceptional 
disability picture so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The September 2006 VA neurological 
examination report indicates that the veteran's working day 
had been reduced from 13 hours to 4 hours per day.  According 
to the examiner, the veteran's loss of concentration produces 
a moderate degree of work dysfunction.  The examiner also 
noted the veteran's tic problem, which, "combined with his 
other disorders [produces] a total work dysfunction of a 
moderate to considerable nature."  However, the ratings 
assigned of 10 percent prior November 1, 2004 for loss of 
memory, and 30 percent herein for loss of concentration are 
themselves recognition of moderate to considerable work 
dysfunction caused by the veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.1 ("Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  

Moreover, the veteran's service-connected disabilities have 
not resulted in frequent hospitalization, and his May 2004 
hospitalization was attributed to his Barrett's esophagus in 
the May 2004 VA hospital discharge diagnosis rather than his 
service-connected loss of concentration.  Thus, there is no 
indication in the record that the average industrial 
impairment from the veteran's service-connected disabilities 
is in excess of that contemplated by the assigned ratings, or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, the Board concludes that 

referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. at 
96; Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

A rating greater than 40 percent for painful joints due to 
undiagnosed illness is denied.

A 30 percent rating, but no more, for loss of concentration 
due to undiagnosed illness is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An increased rating for Barrett's esophagus and hiatal hernia 
(previously evaluated as nausea due to undiagnosed illness), 
evaluated as 10 percent disabling for the period from August 
23, 2003 to October 31, 2004, and as noncompensable for the 
period from November 1, 2004, is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


